                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION


SHANE FIELDS                                                                             PLAINTIFF
#653173

v.                                           No: 4:20-cv-00684-LPR


MONTE MUNYAN, et al.                                                                  DEFENDANTS

                                                       ORDER

           The Court has reviewed the Proposed Findings and Recommendation (“PFR”) submitted

by United States Magistrate Judge Patricia S. Harris. (Doc. 21). No objections have been filed

and the time to do so has expired. After a careful and de novo review of the PFR and the record,

the Court concludes that the PFR should be, and hereby is, approved and adopted in its entirety as

this Court’s findings in all respects.

           IT IS THEREFORE ORDERED THAT Fields’s Complaint (Doc. 2) is dismissed without

prejudice.1 The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from this Order and the accompanying Judgment is considered frivolous and not in good faith.

           Dated this 29th day of June 2021.



                                                                ________________________________
                                                                LEE P. RUDOFSKY
                                                                UNITED STATES DISTRICT JUDGE




1
    This Order moots the partial PFR filed on April 20, 2021.
